UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1347


KENNETH L. SMITH,

                Plaintiff - Appellant,

          v.

HON. ELENA KAGAN, in their official capacities as Justices
of THE SUPREME COURT OF THE UNITED STATES; HON. CLARENCE
THOMAS, in their official capacities as Justices of THE
SUPREME COURT OF THE UNITED STATES; HON. ANTONIN G. SCALIA,
in their official capacities as Justices of THE SUPREME
COURT OF THE UNITED STATES; HON. JOHN G. ROBERTS, JR., in
their official capacities as Justices of THE SUPREME COURT
OF THE UNITED STATES; HON. ANTHONY M. KENNEDY, in their
official capacities as Justices of THE SUPREME COURT OF THE
UNITED STATES; HON. RUTH BADER GINSBURG, in their official
capacities as Justices of THE SUPREME COURT OF THE UNITED
STATES; HON. STEPHEN G. BREYER, in their official capacities
as Justices of THE SUPREME COURT OF THE UNITED STATES; HON.
SAMUEL A. ALITO, JR., in their official capacities as
Justices of THE SUPREME COURT OF THE UNITED STATES; HON.
SONIA SOTOMAYOR, in their official capacities as Justices of
THE SUPREME COURT OF THE UNITED STATES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01242-CMH-TCB)


Submitted:   August 31, 2015             Decided:   September 21, 2015


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kenneth L. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Kenneth L. Smith appeals the district court’s order sua

sponte dismissing his civil action against the Justices of the

United States Supreme Court.               Frivolous complaints are subject

to dismissal pursuant to the court’s inherent authority, even

when the plaintiff has paid the filing fee.                    See, e.g., Mallard

v. U.S. Dist. Court, 490 U.S. 296, 307-08 (1989); Fitzgerald v.

First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir.

2000) (per curiam).         Additionally, dismissal prior to service of

process     is   permissible       when    a    court    lacks    subject      matter

jurisdiction over a patently frivolous complaint.                       See Surtain

v. Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015)

(per curiam); Ricketts v. Midwest Nat’l Bank, 874 F.2d 1177,

1181-83   (7th     Cir.   1989);    Franklin     v.     Oregon,   662   F.2d    1337,

1342-43 (9th Cir. 1981).

     We have reviewed the record and conclude that the district

court did not abuse its discretion in finding Smith’s complaint

frivolous    and    in    dismissing      the   action    on   that   basis.      See

Neitzke v. Williams, 490 U.S. 319, 325, 327-28 (1989) (defining

frivolous claims); Nagy v. FMC Butner, 376 F.3d 252, 254-55 (4th

Cir. 2004) (standard of review).                  We also find no abuse of

discretion in the court’s denial of Smith’s Fed. R. Civ. P.

59(e) motion.      See Wilkins v. Montgomery, 751 F.3d 214, 220 (4th

Cir. 2014) (standard of review); Mayfield v. Nat’l Ass’n for

                                           3
Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012)

(identifying      permissible     bases      for        Rule    59(e)     relief).

Accordingly,    we    affirm    the    district     court’s      judgment.       We

dispense   with      oral   argument     because        the    facts    and   legal

contentions    are   adequately       presented    in    the   materials      before

this court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                        4